DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    552
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    458
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    526
    436
    media_image3.png
    Greyscale


Claims 74-87 are pending.
Pending Claim Tree

    PNG
    media_image4.png
    493
    548
    media_image4.png
    Greyscale

Applicant’s Election

    PNG
    media_image5.png
    574
    1014
    media_image5.png
    Greyscale

  Claim Rejections - 35 USC § 103
Claims 74-87 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of BROWER (US 5,123,124) and PILOLLA (US 4,156,297) and (US

    PNG
    media_image6.png
    713
    706
    media_image6.png
    Greyscale


PILOLLA discloses a waste transfer system employing incorporated cutting blades (Fig. 2) for waste maceration. A controlled (107) two stage process with maceration by a rotary chopper followed by pumping of the macerated waste is disclosed.

    PNG
    media_image7.png
    788
    480
    media_image7.png
    Greyscale

The two motors which are claimed do not appear to be expressly disclosed by PILOLLA. BROWER discloses two motors, one driving a blower/pump and the other driving. In view of BROWER, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ motors to drive the pumps and macerator of PILOLLA. Alternatively it would have been obvious to employ the control system of PILOLLA in the system of BROWER in order to control the operation of the system of BROWER. It is submitted that claims 74-87 are met in view of the combined teachings of BROWER and PILOLLA. Absent a showing of unexpected results specifically associated therewith, shape is not seen to patentable distinguish the claims specifying a certain shape over the references as combined above, 
Prior Art of Interest

    PNG
    media_image8.png
    519
    775
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    695
    527
    media_image9.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached on 10:00 AM - 6:00 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776